Citation Nr: 0421321	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  03-06 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Winston-Salem, North Carolina Department of Veterans Affairs 
(VA) Regional Office (RO).  


REMAND

When the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in March 2003, he requested a hearing 
before the Board in Washington, D.C.  By letter dated in 
April 2003, the veteran was notified that his hearing was 
scheduled for August 2003.

Subsequently, by letter received in August 2003, the veteran 
noted that his wife was in the hospital; therefore, he 
requested that his hearing be postponed.  He also requested a 
videoconference hearing at the RO before a member of the 
Board, in lieu of a travel Board hearing.  

In July 2004, the Board determined that good cause had been 
shown pursuant to 38 C.F.R. § 20.704(c) (2003), and granted 
the veteran's motion for a new hearing.  Therefore, at this 
time, the veteran should be scheduled for a videoconference 
hearing before a member of the Board.

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center in Washington, 
D.C., for the following action:  

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board in accordance with the 
docket number of his appeal.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




